         3:19-cv-03142-CSB # 14             Page 1 of 4                                                  E-FILED
                                                                           Thursday, 18 July, 2019 01:49:12 PM
                                                                                 Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS


 Speech First, Inc.,

                     Plaintiff,                               Case No. 3:19-CV-3142-CSB
                                                              Judge Colin S. Bruce
             vs.

 Killeen, et al.,

                     Defendants.




             DEFENDANTS’ UNOPPOSED MOTION FOR PROTECTIVE ORDER

       Defendants respectfully file this Unopposed Motion for Protective Order (“Motion”) to

protect material containing confidential student information protected by the Family Educational

Rights and Privacy Act (“FERPA”), 20 U.S.C. § 1232g, and related regulations, 34 C.F.R. § 99.

       1.          In Plaintiff Speech First, Inc.’s Complaint, Plaintiff alleges that Defendants have

violated Plaintiff’s First and Fourteenth Amendment rights. Plaintiff supports these claims by

citing to a specific instance when the free speech rights of a particular student were allegedly

infringed.

       2.          Plaintiff has now filed a Motion for Preliminary Injunction based on its claims. In

opposing Plaintiff’s request for an injunction, Defendants anticipate they will submit a declaration

that would refute Plaintiff’s contentions about the specific instance alleged in the Complaint. The

declaration may contain or reference “education records” or “personally identifiable information”

protected from public disclosure under FERPA.

       3.          Under FERPA, any unauthorized public release of, or providing access to, such

“education records” or “personally identifiable information” by Defendants or by persons who
         3:19-cv-03142-CSB # 14             Page 2 of 4



obtain such information from Defendants could subject the University to the withholding of federal

funding or the termination of eligibility for future funding.

       4.        To comply with FERPA’s protections, Defendants must file portions of the

declaration (“the Protected Information”) under seal pursuant to a judicial order. Accordingly,

Defendants respectfully request that the Court enter a protective order permitting Defendants to

file the Protected Information under seal and further limiting the disclosure of such.

       For the foregoing reasons, Defendants respectfully request that the Court grant this Motion

and enter a protective order providing as follows:

            i.   Use of the Protected Information is limited to use in connection with this action.

         ii.     Access to the Protected Information is limited to the Court and Court personnel as

                 well as Plaintiff, Defendants, and their respective attorneys.

        iii.     Plaintiff and its attorneys shall not disclose the Protected Information to anyone

                 other than Plaintiff, its attorneys, or the student member whose information is filed

                 under seal, provided Plaintiff’s counsel notifies Defendants’ counsel of the

                 disclosure and obtains an agreement from that student member, prior to disclosing

                 the Protected Information, to be bound by the terms of this Protective Order.

         iv.     If Plaintiff or its attorneys become aware of any unauthorized use of the Protected

                 Information, they shall, immediately upon learning of such disclosure, inform

                 Defendants of all pertinent facts relating to such disclosure. Plaintiff or its attorneys

                 shall further make all reasonable efforts to prevent disclosure by each unauthorized

                 person to whom such information was revealed.




                                                    2
        3:19-cv-03142-CSB # 14          Page 3 of 4



         v.   The clerk of this Court is directed to maintain the Protected Information under seal

              once it is filed as part of an exhibit to Defendants’ opposition to Plaintiff’s Motion

              for Preliminary Injunction, pending further order from this Court.

        vi.   The Protected Information shall be returned to Defendants (or Plaintiff and its

              attorneys shall certify its permanent destruction) within thirty (30) days of the

              conclusion of this lawsuit and any subsequent appeal. Plaintiff and its attorneys

              shall purge from all computer storage devices any images or copies of the Protected

              Information.

                                             Respectfully Submitted,

                                             /s/       Ishan K. Bhabha          s

                                             Ishan K. Bhabha
                                             Lauren J. Hartz
                                             Jennifer J. Yun
                                             Jenner & Block LLP
                                             1099 New York Avenue NW, Suite 900
                                             Washington, DC 20001
                                             Telephone: (202) 637-6327
                                             Facsimile: (202) 639-6066
                                             IBhabha@jenner.com
                                             LHartz@jenner.com
                                             JYun@jenner.com

                                             Richard Steinken (IL 3128253)
                                             Jenner & Block LLP
                                             353 N. Clark St
                                             Chicago, IL 60654
                                             Telephone: (312) 222-9350
                                             Facsimile: (312) 840-7338
                                             RSteinken@jenner.com


                                             Counsel for Defendants

Dated: July 18, 2019



                                                   3
        3:19-cv-03142-CSB # 14           Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that on July 18, 2019, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will automatically send email notification of the filing to the

following:

       Cameron Thomas Norris
       William Spencer Consovoy
       John Michael Connolly
       CONSOVOY MCCARTHY PLLC
       Suite 700
       3033 Wilson Blvd
       Arlington, VA 22201
       703-243-9423
       cam@consovoymccarthy.com
       will@consovoymccarthy.com
       mike@consovoymccarthy.com




                                             /s/       Ishan K. Bhabha          s

                                             Ishan K. Bhabha
                                             Jenner & Block LLP
                                             1099 New York Avenue NW, Suite 900
                                             Washington, DC 20001
                                             Telephone: (202) 637-6327
                                             Facsimile: (202) 639-6066
                                             IBhabha@jenner.com

                                             Counsel for Defendants




                                                   4
